Beoyxes, C. J.
1. A “demurrer, being a critic, must itself be free from imperfections.” Douglas &c. Ry. Co. v. Swindle, 2 Ga. App. 550 (4) (59 S. E. 600).
(a) “A general demurrer enables the party to assail every substantial imperfection in the pleadings of the opposite side without particularizing any of them in his demurrer. . . A special demurrer goes to the structure merely, and not to the substance, and it must distinctly and particularly specify wherein the defect lies. The party demurring must lay, as it were, his finger on the very point, otherwise the demurrer may not be noticed.” Martin v. Bartow Iron Works, 35 Ga. 320, 323.
2. Under the above-stated ruling a special demurrer in the instant case, attacking a paragraph of the petition “on the ground that said paragraph is a conclusion of the pleader and that said paragraph is vague and indefinite, and not plead with the particularity required by law,” is itself too vague and indefinite to raise any question for the consideration of the court. Darien Bank v. Clifton, 156 Ga. 65 (2) (118 S. E. 641).
3. The petition as amended set out a cause of action and was not subject to general demurrer, nor to any of the special grounds of demurrer interposed, and the court properly so held.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

John F. Echols, for plaintiff in error.
T. L. Slappey, Homer Watlcins, contra.